Citation Nr: 1746162	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 08-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to July 1998 and from August 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) associated with February 2008 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded service connection for PTSD and assigned a 10 percent rating, effective October 2, 2007; and awarded service connection for traumatic brain injury (TBI) at a noncompensable rating, effective June 20, 2008, respectfully. 

The Veteran died during the pendency of the appeal in September 2013. The Appellant, the Veteran's surviving spouse, was substituted as the claimant. See 38 U.S.C.A. § 5121A (West 2014); VBA Fast Letter 211 (10-30), August 10, 2010.

In July 2014, the Board remanded the claims for further development. In November 2014, the RO granted an increased 30 percent rating for PTSD, effective October 2, 2007.

In an August 2015 decision, the Board denied the increased rating claim for PTSD and granted an increased 10 percent initial rating, but no higher, for TBI. The Appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

A November 2016 Memorandum Decision from the Court affirmed the August 2015 Board decision with respect to the denial of increased-rating claims for PTSD and TBI. The Court found that the record before the Board contained evidence that the Veteran's headaches may have been related to other service-connected conditions and concluded that the issue of service connection for headaches, secondary to service-connected PTSD with depression and service-connected cervical spine disability, was reasonably raised and remanded this issue back to the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As stated above, the November 2016 Memorandum Decision from the Court remanded the issue of entitlement to service connection for headaches, to include as secondary to service-connected PTSD with depression and service-connected cervical spine disability for the Board to either provide a decision or remand to the AOJ for development as needed. 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). Therefore, the Board finds that a remand is necessary to afford the Appellant AOJ review and development as necessary to adjudicate the claim pursuant to the November 2016 Memorandum Decision. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all appropriate action to develop the claim, to include obtaining a VA examination/opinion(s), if it deems that one is necessary to decide the claim.

If an opinion is sought for whether the Veteran's headaches are secondary to his service-connected PTSD with depression and/or service-connected cervical spine disability, the examiner MUST indicate whether the Veteran's headaches were at least as likely as not (50 percent or greater likelihood) proximately due to, or alternatively, AGGRAVATED (permanently worsened beyond the natural progression) by the respective service-connected disability or service-connected disabilities.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, adjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is denied, the AOJ must furnish a Statement of the Case (SOC) to the Appellant and her representative. An appropriate period of time should be allowed for response before the record is returned to the Board for further review.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

